IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. No. 2002006544

v. In and For Kent County

CAHLIL SIMMONS,

Defendant.

New Nee Neer” Nee ee ee”

Submitted: August 31, 2020
Decided: September 18, 2020
ORDER

Upon Review of the Motion to Dismiss
DENIED

Defendant Cahlil Simmons (“Defendant”) moves the Court to dismiss the
charges pending against him for the State of Delaware’s (the “State”) alleged failure
to indict him in a timely manner. In the alternative, Defendant asks the Court to
modify his current $550,000 cash only bond to a $50,000 secured bond. For the
reasons stated below, Defendant’s motion is DENIED.

On February 14, 2020, Defendant was arrested and charged with Murder First
Degree, Attempted Robbery First Degree, Possession of a Firearm during
Commission of a Felony, and Conspiracy First Degree. The alleged crimes occurred
on January 5, 2019. Defendant has remained incarcerated since his arrest.
Defendant had the right to a preliminary hearing on February 27, 2020, but waived
that right. Defendant contends that the Delaware Superior Court’s guidelines call
for an indictment within 45 days from arrest; it has been approximately 210 days
since his arrest.

Defendant fails to cite a court rule or constitutional right that warrants

dismissal and, additionally, does not provide a citation for the 45-day guideline
relied upon in his motion. Defendant notes that he has experienced prejudice in the
form of incarceration, anxiety associated with being held without the filing of formal
charges, and the potential loss of evidence. Therefore, the Court presumes
Defendant seeks dismissal of his case under Superior Court Criminal Rule 48(b),
which “is a codification of the inherent power of a court to dismiss a case for want
of prosecution.”' Rule 48(b) provides,

If there is unnecessary delay in presenting the charge to a grand jury or
in filing an information against a defendant who has been held to
answer in Superior Court, or if there is unnecessary delay in bringing a
defendant to trial, the court may dismiss the indictment, information or
complaint.”

The State argues that its failure to indict Defendant within the 45-day
guideline does not violate Defendant’s rights under Rule 48(b). The State contends
that its theory of the case rests in part on the conspiracy between Defendant and his
co-defendant, whose preliminary hearing has yet to take place due to the Delaware
Supreme Court’s Order Declaring a Judicial State of Emergency. The State also
argues that it is entitled to indict Defendant and his co-defendant jointly pursuant to

Superior Court Criminal Rule 8(b).?

 

' State v. McElroy, 561 A.2d 154, 156 (Del. 1989) (quoting State v. Fischer, 285 A.2d 417, 418-
19 n. 3 (Del. 1971)(quoting 8B Moore's Federal Practice, | 48.03[1] at 48-12 (2d Ed.))).

? Super. Ct. Crim. R. 48(b).
3 Rule 8(b) provides as follows:

Two or more defendants may be charged in the same indictment or information if
they are alleged to have participated in the same act or transaction or in the same
series of acts or transactions constituting an offense or offenses. Such defendants
may be charged in one or more counts together or separately and all of the
defendants need not be charged in each count.
This Court has the discretion to dismiss the charges against a defendant if
there is “unnecessary delay” in seeking an indictment.* The Delaware Supreme
Court has stated that Rule 48(b)’s requirement of “unnecessary delay” means “delay
attributable to the State as prosecutor.”? Dismissal is unwarranted in the present
case. As noted supra, on March 13, 2020, due to the COVID-19 pandemic, the
Supreme Court issued an Order Declaring a Judicial Emergency, which specifically
tolled the time requirements of the Speedy Trial Guidelines. Subsequently, the
Supreme Court issued additional administrative orders extending the Judicial
Emergency. Grand jury proceedings were suspended until June, 2020, when they
resumed pursuant to Administrative Order No. 7. While the processing of cases by
the grand jury has recommenced, delays persist, including those involving the
convening of preliminary hearings. Those delays certainly cannot be ascribed to the
State as prosecutor.

Furthermore, the Court finds the State’s argument persuasive that Defendant’s
indictment must await his co-defendant’s preliminary hearing, as the State wishes to
indict them jointly pursuant to Rule 8(b). This course of action would promote
Judicial economy, which is particularly appropriate given the backlog of cases
resulting from the current pandemic.

As to Defendant’s alternative request that this Court modify his bond, the
Court is not persuaded to do so. Defendant has failed to present any arguments as
to why his bond should be modified beyond those in support of his request for
dismissal.

WHEREFORE, in consideration of the above, the Court finds that

Defendant’s requests for dismissal of his charges and, in the alternative, a

 

* Super Ct. Crim. R. 48(b); see also State v. Strzalkowski, 2010 WL 2961519, at *4 (Del. Super.
July 28, 2010).

> McElroy, 561 A.2d at 156.
modification of his bond, are unwarranted. Defendant’s motion is therefore

 

DENIED.
IT IS SO ORDERED.
1) £4
U Judge
NEP/wjs

oc: Prothonotary
Thomas A. Pederson, Esq.
Lindsay Taylor, Esq.